                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

MISSISSIPPI SILICON HOLDINGS, LLC                                                        PLAINTIFF

V.                                                    CIVIL ACTION NO. 1:18-CV-231-SA-DAS

AXIS INSURANCE COMPANY                                                                 DEFENDANT

                                    ORDER TO SHOW CAUSE

        Plaintiff, Mississippi Silicon Holdings, LLC, originally filed this action on November 7,

2018 in the Circuit Court of Tishomingo County, Mississippi. The Defendant, Axis Insurance

Company, removed the case to this Court on December 11, 2018 premising federal jurisdiction on

the basis of diversity of citizenship. See Notice of Removal [1].

        The diversity statute, 28 U.S.C. Section 1332, is satisfied upon a showing of (1) diversity

between the parties; and (2) an amount in controversy in excess of $75,000, exclusive of interest

and costs. Diversity, as prescribed by Section 1332, requires that “all persons on one side of the

controversy be citizens of different states than all persons on the other side.” Harvey v. Grey Wolf

Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (internal quotation marks omitted). Where

“jurisdiction depends on citizenship, citizenship must be “distinctly and affirmatively alleged.”

Getty Oil Corp., a Div. of Texaco Inc. v. Ins. Co. of N. Am., 841 F.2d 1254, 1259 (5th Cir. 1988).

The burden of proving diversity jurisdiction “rests upon the party who seeks to invoke the court’s

diversity jurisdiction.” Id.

        Axis Insurance Company alleges in its Notice of Removal [1] that Mississippi Silicon

Holdings, LLC is “a for-profit corporation incorporated in the State of Delaware, with its principal

place of business in Burnsville, Mississippi. For purposes of diversity of citizenship, it is a citizen

of Delaware and Mississippi.” Though the state of incorporation and principal place of business

are sufficient jurisdictional facts to establish a corporation’s citizenship, Mississippi Silicon
Holdings, LLC is an unincorporated LLC. The Fifth Circuit has held that the citizenship of an LLC

“is determined by the citizenship of all its members.” Harvey, 542 F.3d at 1079-80. Thus,

Mississippi Silicon Holdings, LLC’s citizenship is not clear from the pleadings, and the existence

of federal jurisdiction is in question.

        Though the issue of jurisdiction has not been contested by either party, the Court has “an

independent obligation to determine whether subject-matter jurisdiction exists . . . .” Arbaugh v.

Y&H Corp., 546 U.S. 500, 501, 126 S. Ct. 1235, 163 L. Ed. 2d 1097 (2006). This duty persists

throughout all phases of the litigation, “even after trial and the entry of final judgment.” Id. at 506-

07, 126 S. Ct. 1235.

        Therefore, the Parties are hereby ordered to show cause as to as to why this matter should

not be REMANDED due to the absence of diversity under 28 U.S.C. § 1332. As the Party invoking

this Court’s jurisdiction, Axis Insurance Company shall have until August 6, 2019 to submit: (1)

a response sufficiently alleging the identity of all the members of Mississippi Silicon Holdings,

LLC and the state of citizenship of each member as of the date of removal or filing; and (2) a

motion for leave, pursuant to 28 U.S.C. § 1653, to supplement the jurisdictional allegations of the

Notice of Removal [1] to adequately allege diversity jurisdiction.

        It is SO ORDERED, on this the 23rd day of July, 2019.


                                                        /s/ Sharion Aycock
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
